Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 1 of 22 PageID 283



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                                      CASE NO. 6:18-cv-02111-CEM-DCI
 CLARK STEWART, on behalf of himself
 and all others similarly situated,

        Plaintiff,
 v.

 FLORIDA COMMUNITY LAW GROUP,
 P.L.,

       Defendant.
 _____________________________________/

                     DECLARATION OF RUSSELL S. THOMPSON IV

        I, Russell S. Thompson IV, declare the following:

        1.      I represent Plaintiff Clark Stewart in the above-captioned matter.

        2.      I am over the age of 18, of sound mind, and competent to testify.

        3.      If called to testify, I could make the following statements, under the penalty of

 perjury, based on my personal knowledge of the facts contained herein.

        4.      As the firm’s principal and sole partner, I have knowledge of the regular business

 practices of Thompson Consumer Law Group, PC. It is the regular policy that each employee

 and co-counsel who works on a file enter their time spent with a brief but reasonably detailed

 description of the task performed into the firm’s computer database, Amicus Attorney, in the

 ordinary course of business contemporaneously with the task being performed.

        5.      Each time entry included in Plaintiff’s Task-Based Itemized Statement of

 Attorney’s Fees, attached as Exhibit A, truly and accurately represents hours worked and tasks

 performed in this file by each time keeper. However, I have excluded from this statement work

 performed by several attorneys and paralegals, as I recognize that these tasks may be deemed
Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 2 of 22 PageID 284



 redundant or administrative. Additional entries were included in the statement but have also been

 waived as indicated.

        6.        In particular, I personally exercised billing judgment in the handling of this

 representation, and I expect and require that all of my employees and co-counsel do the same.

 That is, I have personal knowledge of numerous instances where this representation occupied my

 time and the time of my employees that are not reflected in the statement, because my firm does

 not bill a tenth of an hour every time a case file is handled. Furthermore, I expect and require

 that my employees work expeditiously and refrain from spending unreasonable amounts of time

 on case-related tasks.

        7.        I have reviewed and approved the time incurred by each individual, and find that

 the time was reasonable and necessary under the circumstances. The lodestar figure in this matter

 is $17,770.50, as shown in the following table:

               Timekeeper                 Role          Hours     Rate      Total
               Russell S. Thompson        Partner        26.2  $400.00 $10,480.00
               Alex Weisberg              Partner         3.5  $400.00 $1,400.00
               David McDevitt             Associate      14.4  $350.00 $5,040.00
               Joel Wresh                 Paralegal       1.9  $135.00    $256.50
               Zac Landis                 Paralegal        4.4 $135.00    $594.00
                                                               TOTAL $17,770.50

 See Exhibit A.

        8.        The time spent on this action may be divided into three phases of the case. The

 first phase of the case involved the initiation of the action through the time the parties filed their

 notice of class settlement, or the period from October 31, 2018 through April 25, 2019. For this

 phase, our firms billed 22.4 hours. The second phase involved the parties’ preparation of the

 class settlement agreement and motion for conditional class certification and preliminary

 approval of the class settlement, or the period from May 3, 2019 through May 31, 2019. For this
Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 3 of 22 PageID 285



 phase, our firms billed 12.0 hours. The third phase of the case involved the parties’ preparation

 of the final approval motion and Class Counsel’s initial preparation of the motion for attorney’s

 fees and litigation expenses, or the period from July 10, 2019 through December 23, 2019. For

 this phase, our firms billed 16.0 hours

         9.      Plaintiff signed an attorney-client agreement with Thompson Consumer Law

 Group, PC and Weisberg Consumer Law Group, PA in connection with our representation in this

 matter. Clients, like Plaintiff, are required to review and provide their written agreement for the

 hourly rate schedule contained therein, and my firm will not pursue an action on behalf of any

 consumer without such authorization. To date, Plaintiff has not made any payments to my firm

 pursuant to its agreement to handle the instant matter. The billing rates sought in this matter

 reflect the rates customarily obtained in such actions in federal district courts around the country,

 by my firm as well as others.

         10.     As explained further herein, the requested attorneys’ fees are reasonable and

 necessary based upon the amount and substantive nature of the rights at issue in this lawsuit, the

 quality of the firm performing the legal work, the character and difficulty of the work to be done,

 the work actually performed by the law firm on behalf of Plaintiff and the class, and the results

 obtained by the firm in representing Plaintiff and the class, as well as those elements which

 courts find appropriate in awarding attorneys’ fees. Additionally, the attorneys’ fees set forth

 hereinabove are consistent with the general billing practice of my firm in performing services for

 other clients of a similar nature.

         11.     I obtained my J.D. from the Sandra Day O’Connor College of Law at Arizona

 State University in 2011. In 2010, I began working at a consumer law firm, Weisberg & Meyers,

 LLC, as a law clerk and continued working there after graduating and becoming licensed to
Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 4 of 22 PageID 286



 practice law in Arizona. At that firm, I began focusing my practice primarily on consumer rights

 litigation, including claims under the Fair Debt Collection Practices Act. In July 2013, I was

 promoted to a managing attorney position at Weisberg & Meyers, LLC. In February 2014, I left

 that firm and founded the Thompson Consumer Law Group, PC. I am currently the firm’s sole

 manager and member.           I have been licensed to practice law since January 17, 2012. I’ve

 represented consumers before this Court, the state courts of Arizona, other federal courts, and in

 the Ninth Circuit Court of Appeals. I’ve also represented individuals in immigration matters

 before the United States Immigration Courts, the Board of Immigration Appeals, and briefed

 such matters before the Ninth Circuit Court of Appeals.

        12.        I am admitted to practice in the states of Arizona and California, the United States

 District Courts for the District of Arizona, the Eastern and Western Districts of Arkansas, the

 Central, Eastern, Northern, and Southern Districts of California, the District of Colorado, the

 Northern District of Florida, the Northern, Central, and Southern Districts of Illinois, the

 Northern and Southern Districts of Indiana, the District of Nebraska, the District of North

 Dakota, the District of New Mexico, the Northern and Western Districts of New York, the

 Eastern and Western Districts of Oklahoma, the Western District of Tennessee, the Northern,

 Southern, Eastern and Western Districts of Texas, and the Eastern and Western Districts of

 Wisconsin, the District of Arizona, and the United States Courts of Appeals for the Fifth and

 Ninth Circuits.

        13.        I have extensive experience litigating claims under consumer protection statutes

 such as the Fair Debt Collection Practices Act, the Telephone Consumer Protection Act, the

 Electronic Fund Transfer Act, the Truth in Lending Act, and the Fair Credit Reporting Act. See

 Kimble v. W. Ray Jamieson, P.C., No. 2:17-CV-02187SHMTMP, 2018 WL 814225, at *5 (W.D.
Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 5 of 22 PageID 287



 Tenn. Feb. 9, 2018) (listing Mr. Thompson as counsel of record in opinion granting partial

 judgment on the pleadings for failing to alert consumer that disputes under § 1692g(a)(4) must

 be made “in writing”); Dix v. Nat’l Credit Sys., Inc., No. 2:16-CV-3257-HRH, 2017 WL

 4865259, at *3 (D. Ariz. Oct. 27, 2017) (counsel of record in opinion granting summary

 judgment in favor of the plaintiff on § 1692g(a)(2) claim); Christopher v. RJM Acquisitions LLC,

 No. CV-13-02274-PHX-JAT, 2015 WL 437541, at *6 (D. Ariz. Feb. 3, 2015) (granting summary

 judgment in favor of the plaintiff on § 1692e(10) claim over the defendant’s assertion of a bona

 fide error defense); Lombardi v. Columbia Recovery Grp., LLC, No. C12-1250 RSM, 2013 WL

 5569465, at *3 (W.D. Wash. Oct. 9, 2013) (counsel of record in an opinion granting summary

 judgment     to    the   plaintiff   on   §   1692g   claims);   Bea-Mone     v.   Silverstein,   No.

 817CV00550JLSDFM, 2019 WL 762676, at *4 (C.D. Cal. Feb. 20, 2019) (awarding attorney’s

 fees in FDCPA action at the full lodestar amount – $91,242.50).

        14.        I have also been certified as class counsel in multiple cases under these statutes.

 See Maloy v. Stucky, Lauer & Young LLP, No. 1:17-CV-336-TLS, 2018 WL 6444916 (N.D. Ind.

 Aug. 15, 2018) (substituting Mr. Thompson as class counsel in FDCPA suit and finding that

 “Attorney Thompson also has years of experience litigating the type of claims and defenses at

 issue in this case.”); Ogletree v. Café Valley Inc., No. 2:16-cv-03881-JJT, 2018 WL 4179060 (D.

 Ariz. Apr. 13, 2018) (granting fees in FCRA case where Mr. Thompson acted as class counsel);

 Jordan v. Freedom National Insurance Services Incorporated, No. 2:16-CV-00362-DLR, 2017

 WL 10185526 (D. Ariz. July 20, 2017) (granting final approval of a class action settlement under

 the EFTA and appointing Mr. Thompson as class counsel); see also Akins v. Seidberg Law

 Offices PC, No. CV-18-00954-PHX-DJH, 2019 WL 2395554, at *1 (D. Ariz. June 6, 2019)

 (awarding fees to Mr. Thompson as class counsel).
Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 6 of 22 PageID 288



        15.     As the principal of the Thompson Consumer Law Group, PC, the reasonable

 hourly rate for my services in this matter is $400.

        16.     Alex Weisberg is the founding (and sole) partner and managing attorney of the

 Weisberg Consumer Law Group, PA.

        17.     Mr. Weisberg obtained his J.D. from John Marshal Law School in 2000, and has

 been licensed to practice law in Florida since 2002. Mr. Weisberg has been practicing consumer

 protection litigation exclusively since November of 2000. He has participated in hundreds of

 consumer arbitration hearings and have tried to jury verdict dozens of consumer protection cases

 in Florida, Illinois, Texas, New Mexico, Colorado and Washington.

        18.     Mr. Weisberg is admitted to practice in the states of Florida and Illinois as well as

 the U.S. District Court, Northern District of Illinois, the U.S. District Court, Southern District of

 Illinois, the U.S. District Court, Southern District of Florida, the U.S. District Court, Middle

 District of Florida, the U.S. District Court, Northern District of Florida, the U.S. District Court,

 Western District of Oklahoma, the U.S. District Court, Colorado, the U.S. Court of Appeals,

 Seventh Circuit, and the U.S. Court of Appeals, Eleventh Circuit.

        19.     As managing attorney of the Weisberg Consumer Law Group, PA, the reasonable

 hourly rate for my services in this matter is $400.

        20.     David N. McDevitt is an associate at Thompson Consumer Law Group, PLLC.

 Mr. McDevitt received his J.D., cum laude, from the Sandra Day O’Connor College of Law at

 Arizona State University in 2013. From May 2012 to October 2014, he worked at Weisberg &

 Meyers, LLC, first as a law clerk and then as an associate.           In October 2014, he joined

 Thompson Consumer Law Group, PLLC. He has been licensed to practice law since November

 18, 2013 and has worked exclusively in the area of consumer protection since that time.
Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 7 of 22 PageID 289



        21.     Given his time in practice, Mr. McDevitt has significant appellate experience,

 having successfully handled appeals before the Second, Fifth, Ninth, and Eleventh Circuits

 involving the FDCPA. He also has trial experience, having obtained favorable jury verdicts as

 lead counsel in the District of Colorado and the Southern District of Texas, in actions brought

 under the FDCPA and Truth in Lending Act (“TILA”), respectively. He was appointed as class

 counsel in Ogletree v. Cafe Valley Inc., Case No. CV-16-03881-PHX-JJT, and Akins v. Seidberg

 Law Offices, P.C., Case No. 2:18-cv-00954, in the District of Arizona.         In addition, Mr.

 McDevitt was appointed as class counsel and acted as lead attorney in Dove v. Moody, Jones,

 Ingino & Morehead, P.A., Case No. 3:15-cv-00251, in the Middle District of Florida. He also

 served as the lead attorney in Jordan v. Freedom National Insurance Services, Inc., Case No.

 2:16-cv-00362-DLR, in the District of Arizona, a case in which class certification was granted on

 a contested basis.

        22.     Given this experience, the reasonable hourly rate for Mr. McDevitt’s services in

 this matter is $350.

        23.     Zac Landis is the former lead paralegal at Thompson Consumer Law Group, PC.

 In 2011, Mr. Landis obtained his Bachelor’s Degree in Asian Languages, specifically Japanese,

 and a certificate in International Studies from the College of Liberal Arts and Sciences at

 Arizona State University. From July 2012 to July 2015, he lived in Konan, Kochi, Japan working

 for the Council of Local Authorities for International Relations as an Assistant Language

 Teacher in the JET Program. In Japan, he also did work as a translator, interpreter, and group

 leader for local companies, including the Konan City Board of Education, the Konan City tax

 office, the Marine Sports Club of Konan, and the Kochi Prefectural Youth Center. In January

 2016, Mr. Landis began working as a paralegal.
Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 8 of 22 PageID 290



        24.        Joel Wresh is the lead paralegal at Thompson Consumer Law Group, PC. In

 2015, Mr. Wresh obtained his Bachelors of Science in Public Management & Policy from the

 University of Arizona. In February 2019, Mr. Wresh began working at Thompson Consumer

 Law Group, PC as a paralegal.

        25.        The reasonable hourly rate for Mr. Landis’ and Mr. Wresh’s services in this

 matter is $135.

        26.        Additionally, Plaintiff has incurred $623.10 in litigation-related expenses: A filing

 fee of $400, a service fee of $73.10, and a pro hac vice fee of $150.

        27.        In an effort to keep costs at a minimum and facilitate a class settlement, my firm

 agreed to handle administration of the class: mail class notices, process any requests for

 exclusion, and mail settlement checks to the Class, if the settlement is given final approval. In

 mailing the notice to the class, our firm incurred $51.09 in labor and $236.59 related to printing

 and mailing the notices, and performing change of address searches. In mailing out the

 settlement checks, our firm anticipates incurring $95 in labor and $138.28 related to printing and

 mailing the class member checks.

        I declare under the penalty of perjury that the foregoing is true and correct.


 Executed on December 24, 2019.
                                                 Respectfully submitted,

                                                 s/ Russell S. Thompson, IV
                                                 Russell S. Thompson, IV
                    Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 9 of 22 PageID 291


                                                                                                    Time
      Date                 Timekeeper                             Activity                                     Hourly Rate    Charge      Waived
                                                                                                   (hours)
December 23, 2019    Russell S. Thompson   Motion: [RT] Motion for Final Approval ‐ review OC's
                                           edits (.1); sent email back with response (.2); final
                                           edits to motion docs for filing (.1)                          0.4       $400.00      $160.00
December 23, 2019    Joel Wresh            Pulled and saved (34) Joint Motion for Final Approval
                                           of Class Settlement and exhibits to client's file.                                               w
                                                                                                         0.1          $0.00       $0.00
December 23, 2019    David McDevitt        reviewing OC's questions re 1715 compliance, giving
                                           answer (.4)                                                   0.4       $350.00      $140.00
December 20, 2019    Russell S. Thompson   Review and approve draft motion for final approval
                                           and declaration                                               0.5       $400.00      $200.00
December 20, 2019    Russell S. Thompson   Class: (RT) Opt Outs postmarked by 12/19 ‐                    0.1       $400.00       $40.00
December 20, 2019    David McDevitt        Continued preparing draft of joint motion for final
                                           approval ‐ discussion, section on fairness (2.9);
                                           drafted conclusion (.2); reviewing/revising draft,
                                           finalizing Rt's declaration, inserting declaration
                                           citation references into the draft (.9); preparing
                                           proposed final approval order (.2)
                                                                                                         4.2       $350.00    $1,470.00
December 19, 2019    Joel Wresh            Reviewed Judge Mendoza's procedures for contact
                                           and called courtroom deputy and left voicemail to
                                           request update re motion to appear telephonically
                                                                                                         0.2       $135.00       $27.00
December 17, 2019    David McDevitt        began draft for motion for final approval of class
                                           settlement ‐ set up doc, reviewed file to confirm no
                                           objections/exclusions (.1); drafted motion and
                                           introduction (.2); drafting relevant background ‐
                                           nature of the action section (.6); relevant facts /
                                           claims re plaintiff (1.4); sections on class action
                                           claims, settlement terms, preliminary approval,
                                           notice to the class (1.1); drafting discussion ‐
                                           adequacy of class notice (.7); section on Rule 23
                                           standards (.2); began drafting section on adequacy
                                           (.5)                                                          5.6       $350.00    $1,960.00
                     Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 10 of 22 PageID 292


                                                                                                       Time
      Date                  Timekeeper                             Activity                                       Hourly Rate    Charge      Waived
                                                                                                      (hours)
December 12, 2019     Russell S. Thompson   Printed timesheet from Amicus for fee motion,
                                            reviewed to wave time in billing discretion and for
                                            time considered clerical or related to class
                                            administration                                                  0.5       $400.00      $200.00
December 11, 2019     David McDevitt        drafting motion for attorney's fees and costs ‐
                                            reviewed file history, local rules, and set up
                                            document, drafted text of the motion (.6); drafting
                                            introduction and relevant background (1.2); drafting
                                            legal standard (.3)                                             2.1       $350.00      $735.00
December 4, 2019      Russell S. Thompson   Email from OC, not opposed to appearing
                                            telephonically (.1); Prepared motion to appear
                                            telephonically at fairness hearing (.4)                         0.5       $400.00      $200.00
December 3, 2019      Russell S. Thompson   email to OC re motion to appear telphonically                   0.1       $400.00       $40.00
December 3, 2019      Russell S. Thompson   Received Kirsten's out of office email, emailed Charles
                                                                                                            0.1       $400.00       $40.00
November 21, 2019     Joel Wresh            Received and saved returned mailing list from NCOA.
                                            Reviewed and compared lists, emailed attorney to
                                            discuss. Updated events for follow up.
                                                                                                            0.3          $0.00       $0.00     w
November 20, 2019     Joel Wresh            Paid fee for submission of NCOA mailing list,
                                            documented cost, and forwarded receipt to
                                            accounting. Submitted NCOA mailing list and saved
                                            confirmation to client's file.                                  0.4          $0.00       $0.00     w
November 1, 2019      Joel Wresh            Received return to sender for class letters and
                                            updated RTS spreadsheet.                                        0.1          $0.00       $0.00     w
 October 14, 2019     Joel Wresh            Received return to sender for class letters and
                                            updated RTS spreadsheet.                                        0.1          $0.00       $0.00     w
 October 7, 2019      Joel Wresh            Received return to sender for class letters and
                                            updated RTS spreadsheet.                                        0.1          $0.00       $0.00     w
 October 2, 2019      Joel Wresh            Received return to sender for class letters and
                                            created and updated spreadsheet, diaried for
                                            attorney review.                                                0.3          $0.00       $0.00     w
September 19, 2019    Joel Wresh            Discussed class notices with attorney and submitted
                                            order for class mailing.                                        0.6          $0.00       $0.00     w
                     Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 11 of 22 PageID 293


                                                                                                       Time
       Date                 Timekeeper                              Activity                                      Hourly Rate    Charge      Waived
                                                                                                      (hours)
September 19, 2019    David McDevitt        prepared mailing to class members using Click2Mail
                                            service (.5)                                                    0.5          $0.00       $0.00     w
September 10, 2019    Russell S. Thompson   Order: (RT) see (32) Order Granting Class Certification
                                            and Preliminary Class Settlement(.1); update all
                                            deadlines, revise class notice to conform to order (.2)
                                                                                                            0.3       $400.00      $120.00
September 9, 2019     Joel Wresh            Pulled and saved (32) Order Granting Class
                                            Certification and Preliminary Class Settlement to
                                            client's file, calendared events for hearing in Amicus
                                            and Outlook, diaried for attorney review.
                                                                                                            0.2          $0.00       $0.00     w
 August 27, 2019      Joel Wresh            Filed Notice of No Objection via ECF. Pulled and saved
                                            (31) Notice of No Objection to client's file.
                                                                                                            0.2          $0.00       $0.00     w
 August 26, 2019      Russell S. Thompson   Order: (RT) see (30) Report and Recommendation
                                            Granting Preliminary Class Settlement ‐
                                                                                                            0.5       $400.00      $200.00
 August 26, 2019      Russell S. Thompson   Notice: Of no objection to R&R ‐ drafted                        0.2       $400.00       $80.00
 August 26, 2019      Russell S. Thompson   Email with OC re joint notice of no objection (.1);
                                            updated to make joint (.1)                                      0.2       $400.00       $80.00
 August 26, 2019      Joel Wresh            Pulled and saved (30) Report and Recommendation
                                            Granting Preliminary Class Settlement to client's file
                                            and diaired for attorney review.
                                                                                                            0.1          $0.00       $0.00     w
 August 21, 2019      Russell S. Thompson   Review status of File Stewart, Clark v. Florida
                                            Community Law Group, P.L. ‐                                     0.1          $0.00       $0.00     w
   July 31, 2019      Russell S. Thompson   Review status of File Stewart, Clark v. Florida
                                            Community Law Group, P.L. ‐                                     0.1         $0.00        $0.00     w
   July 10, 2019      Russell S. Thompson   Respond to email from OC                                        0.1       $400.00       $40.00
  June 21, 2019       Russell S. Thompson   Review status of File Stewart, Clark v. Florida
                                            Community Law Group, P.L. ‐                                     0.1          $0.00       $0.00     w
  May 31, 2019        Russell S. Thompson   Motion: (RT) Conditional Certification of a Settlement
                                            Class DUE6/3 ‐ received signed agreement from all;
                                            reviewed and finalized all documents for filing
                                                                                                            0.8       $400.00      $320.00
               Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 12 of 22 PageID 294


                                                                                                   Time
   Date               Timekeeper                              Activity                                        Hourly Rate    Charge      Waived
                                                                                                  (hours)
May 31, 2019    Joel Wresh            Received signatures from client, defense, and
                                      attorney for class action settlement agreement. Saved
                                      to file and sent to attorney for review.                          0.2       $135.00       $27.00
May 31, 2019    Joel Wresh            Pulled and saved (29) Joint Motion to Certify Class
                                      and exhibits to client's file.                                    0.1          $0.00       $0.00     w
May 29, 2019    Russell S. Thompson   Order: (RT) see (28) Order Granting Motion for
                                      Extension to File Conditional Class Cert. ‐                       0.1       $400.00       $40.00
May 29, 2019    Russell S. Thompson   Review revisions to settlement agreement from OC,
                                      revise accordingly (.3); sent response to OC with
                                      remaining issues (.1)                                             0.4       $400.00      $160.00
May 29, 2019    Joel Wresh            Saved (28) Order Granting Motion for Extension to
                                      File Conditional Class Cert. To client's file and diaried
                                      for attorney review.                                              0.1          $0.00       $0.00     w
May 28, 2019    Russell S. Thompson   Motion: (RT) review (27) Joint Motion for Extension
                                      to file Conditional Class Certification ‐                         0.1       $400.00       $40.00
May 28, 2019    Joel Wresh            Pulled and saved (27) Joint Motion for Extension to
                                      file Conditional Class Certification to client's file.
                                                                                                        0.1          $0.00       $0.00     w
May 21, 2019    Russell S. Thompson   Finished drafting joint motion (2.6); prepared
                                      declaration (.6)                                                  3.2       $400.00    $1,280.00
May 21, 2019    Russell S. Thompson   Final review, edits, and revisions to class documents
                                      (.7); sent to oc for review                                       0.7       $400.00      $280.00
May 20, 2019    Russell S. Thompson   Prepared drafts of class certification documents:
                                      proposed preliminary approval order (.4); Proposed
                                      final approval order (.3); proposed class notice (1.4);
                                      began drafting joint motion (1.2)
                                                                                                        3.3       $400.00    $1,320.00
May 16, 2019    Russell S. Thompson   Prepared draft settlement agreement                               1.1       $400.00     $440.00
May 16, 2019    Russell S. Thompson   Motion: (RT) review Class Member List and Ltr Encl
                                      Class Member List ‐                                               0.1       $400.00       $40.00
May 16, 2019    Russell S. Thompson   Email to oc for clarification on class list                       0.1       $400.00       $40.00
May 16, 2019    Russell S. Thompson   Made edits per DM's review of settlement agreement
                                                                                                        0.2       $400.00       $80.00
May 16, 2019    David McDevitt        reviewing / revising draft class settlement agreement
                                      per RT4 request (1.6)                                             1.6       $350.00      $560.00
                 Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 13 of 22 PageID 295


                                                                                                      Time
    Date                Timekeeper                              Activity                                         Hourly Rate    Charge      Waived
                                                                                                     (hours)
May 15, 2019      David McDevitt        wrote memo to RT4 on which templates to use for
                                        class cert motion (.5).                                            0.5          $0.00       $0.00     w
May 10, 2019      Joel Wresh            Saved email from defense with class member list to
                                        client's file and diaried for attorney review.
                                                                                                           0.1          $0.00       $0.00     w
May 3, 2019       Russell S. Thompson   Order: (RT) review (26) Order granting Motion for
                                        Stay, Directing Parties to file Settlement Class by 5.28 ‐
                                        ensured deadlines properly diaried
                                                                                                           0.1       $400.00       $40.00
April 29, 2019    Joel Wresh            Pulled and saved (26) Order granting Motion for Stay,
                                        Directing Parties to file Settlement Class by 5.28 to
                                        client's file. Updated deadlines and diaried for
                                        attorney review.                                                   0.1          $0.00       $0.00     w
April 25, 2019    Russell S. Thompson   Updated notice of settlement per OC's request, but
                                        sent email requesting clarification on addtional
                                        langauge                                                           0.2       $400.00       $80.00
April 25, 2019    Joel Wresh            Pulled and saved (25)Notice of Class Settlement to
                                        client's file.                                                     0.1          $0.00       $0.00     w
April 24, 2019    Russell S. Thompson   Prepared notice of settlement (.1); sent to OC for
                                        approval (.1)                                                      0.2       $400.00       $80.00
April 16, 2019    Russell S. Thompson   Call with client to discuss status of the case and class
                                        settlement                                                         0.3       $400.00      $120.00
April 16, 2019    Russell S. Thompson   Settlement: (RT) Call with Kirsten re settlement                   0.2       $400.00       $80.00
April 15, 2019    Russell S. Thompson   Called client and left message                                     0.1       $400.00       $40.00
April 11, 2019    Joel Wresh            Saved Notice of PHV Fees Paid to client's file and
                                        documented costs.                                                  0.1          $0.00       $0.00     w
April 10, 2019    Russell S. Thompson   Settlement: (RT) review email and letter from OC with
                                        Class Settlement Offer ‐ emailed OC                                0.1       $400.00       $40.00
April 8, 2019     Joel Wresh            Saved email and letter from defense to client's file
                                        and diaried for review.                                            0.1          $0.00       $0.00     w
April 4, 2019     Russell S. Thompson   Order: (RT*) review (24) Order Granting RT's PHV
                                                                                                           0.1       $400.00       $40.00
April 4, 2019     Joel Wresh            Pulled and saved (24) Order Granting RT's PHV to
                                        client's file and diaried for attorney review.                     0.1          $0.00       $0.00     w
                 Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 14 of 22 PageID 296


                                                                                                  Time
     Date               Timekeeper                              Activity                                     Hourly Rate    Charge      Waived
                                                                                                 (hours)
 April 3, 2019    Joel Wresh            Filed motion for attorney Thompson to appear pro
                                        hac vice via ECF. Pulled and saved (23) Motion for
                                        Admission Pro Hac Vice (Russ Thompson) to client's
                                        file.                                                          0.2          $0.00       $0.00     w
 April 2, 2019    Joel Wresh            Prepared pro hac vice motion and application for
                                        attorney Thompson. Sent check request to accounting
                                        and emailed defense for their position of same.
                                                                                                       0.4       $135.00       $54.00
 April 2, 2019    Alex Weisberg         Reviewed and approved Pro Hac Vice Motion                      0.1       $400.00       $40.00
 April 2, 2019    Russell S. Thompson   review and approve PHV                                         0.1       $400.00       $40.00
March 29, 2019    Russell S. Thompson   Settlement: (RT) OC wants some language to include ‐
                                        emailed re same                                                0.1       $400.00       $40.00
March 28, 2019    Russell S. Thompson   Settlement: (RT*) emails with OC re class settlement
                                                                                                       0.2       $400.00       $80.00
March 28, 2019    Joel Wresh            Defense requested suggestions to notice of mediator.
                                        Made changes and sent to attorney for review.
                                                                                                       0.1       $135.00       $13.50
March 28, 2019    Alex Weisberg         reviewed and approved notice of mediator                       0.1       $400.00       $40.00
March 28, 2019    Joel Wresh            Filed notice of selection of mediatior via ECF. Pulled
                                        and saved (22) Notice of Selection of Mediatior to
                                        client's file.                                                 0.2       $135.00       $27.00
March 27, 2019    Russell S. Thompson   Emails with JW re mediator                                     0.1       $400.00       $40.00
March 27, 2019    Joel Wresh            Emailed defense counsel with information on
                                        selected mediator and sent notice to attorney for
                                        approval.                                                      0.2       $135.00       $27.00
March 26, 2019    Russell S. Thompson   Review: [RT] Status Partner (First) ‐ Review file,
                                        confirm necessary events scheduled and that case is
                                        on trial track                                                 0.3       $400.00      $120.00
March 26, 2019    Joel Wresh            Emailed defense requesting information on their
                                        suggested mediator.                                            0.1       $135.00       $13.50
March 25, 2019    Russell S. Thompson   Email from OC suggesting other mediators (.1);
                                        researched them (.2)                                           0.3       $400.00      $120.00
March 25, 2019    Joel Wresh            Called Viktoria Collins and left voice mail requesting
                                        quote for mediation.                                           0.1         $0.00        $0.00     w
March 21, 2019    Russell S. Thompson   Email from def with class counter                              0.1       $400.00       $40.00
                    Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 15 of 22 PageID 297


                                                                                                   Time
      Date                 Timekeeper                             Activity                                  Hourly Rate   Charge      Waived
                                                                                                  (hours)
 March 19, 2019      Russell S. Thompson   Made class demand to defendant                               0.1     $400.00      $40.00
 March 18, 2019      Russell S. Thompson   Order: (RT) review (21) Order Referring Case to
                                           Mediation ‐                                                 0.1      $400.00      $40.00
 March 18, 2019      Russell S. Thompson   Order: (RT) review (19) Case Management and
                                           Scheduling Order and (20) Order Directing Parties to
                                           Select Mediator by 3.29 ‐ ensured deadlines properly
                                           diaried                                                     0.1      $400.00      $40.00
 March 18, 2019      David McDevitt        Reviewed Defendant's net worth documents, call
                                           with Russ                                                   0.5      $350.00     $175.00
 March 18, 2019      Russell S. Thompson   Reviewed net worth documents and discussed with
                                           David                                                       0.5      $400.00     $200.00
 March 18, 2019      Joel Wresh            Pulled and saved (21) Order Referring Case to
                                           Mediation to client's file and diaried for attorney
                                           review.                                                     0.1        $0.00       $0.00     w
 March 18, 2019      Alex Weisberg         Discussed mediators with Russ                               0.1      $400.00      $40.00
 March 18, 2019      Russell S. Thompson   Discussed which mediator to suggest with AW                 0.1      $400.00      $40.00
 March 18, 2019      Joel Wresh            Emailed defense counsel requesting approval on
                                           suggested mediator.                                         0.1      $135.00      $13.50
 March 15, 2019      Joel Wresh            Pulled and saved (19) Case Management and
                                           Scheduling Order and (20) Order Directing Parties to
                                           Select Mediator by 3.29 to client's file. Calendared
                                           events and sent appointment invites to attorneys.
                                           Diaried for attorney review.
                                                                                                       0.5        $0.00       $0.00     w
 March 5, 2019       Alex Weisberg         Reviewed confidentiality agreement and discussed
                                           with Russ                                                   0.2      $400.00      $80.00
 March 5, 2019       Russell S. Thompson   Reviewed confidentiality agreement (.2); discussed
                                           with Alex (.1)                                              0.3      $400.00     $120.00
 March 4, 2019       Russell S. Thompson   Discovery: (RT) review Defs Rule 26(a) Disclosures ‐
                                                                                                       0.2      $400.00      $80.00
  March 1, 2019      Alex Weisberg         Review and approve initial disclosures                      0.2      $400.00      $80.00
  March 1, 2019      Joel Wresh            Sent initial disclosures via email and via USPS.            0.1        $0.00       $0.00     w
February 27, 2019    Russell S. Thompson   Email from OC ‐ still working on net worth docs             0.1      $400.00      $40.00
February 26, 2019    Russell S. Thompson   Sent fu email to oc re class size and net worth             0.1      $400.00      $40.00
                    Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 16 of 22 PageID 298


                                                                                                    Time
      Date                 Timekeeper                             Activity                                     Hourly Rate    Charge      Waived
                                                                                                   (hours)
February 20, 2019    Joel Wresh            Filed case management report via ECF. Pulled and
                                           saved (18) Case Management Report to client's file.
                                                                                                         0.2          $0.00       $0.00     w
February 19, 2019    Russell S. Thompson   Cal with OC (.2); email with revisions to CMR (.1)
                                                                                                         0.3       $400.00      $120.00
February 18, 2019    Russell S. Thompson   emails with AW re proposed changes                            0.2       $400.00       $80.00
February 18, 2019    Alex Weisberg         Telephonic [AW*] Rule 26f Conference 2.18 @ 3pm
                                           EST ‐ Reviewed file and proposed changes from OC
                                           (.3); emails with Russ re the proposed changes (.2),
                                           particiapted in telephonic conference (.2)
                                                                                                         0.7       $400.00      $280.00
February 18, 2019    Russell S. Thompson   Review email from oc (.1); review local rules for the
                                           rule she is referencing without success (.2); drafted
                                           response (.2)                                                 0.5       $400.00      $200.00
February 12, 2019    Russell S. Thompson   Review: (RT) (15) Def's notice of pendency of other
                                           actions ‐                                                     0.1       $400.00       $40.00
February 12, 2019    Joel Wresh            Received email from OC, saved to client's file and
                                           emailed attorney Weisberg to schedule conference.
                                                                                                         0.1          $0.00       $0.00     w
February 12, 2019    Joel Wresh            Updated and filed motion to to conduct rule 26f
                                           telephonically via ECF.                                       0.2          $0.00       $0.00     w
February 12, 2019    Joel Wresh            Pulled and saved (16) Motion to to conduct rule 26f
                                           telephonically to client's file.                              0.1          $0.00       $0.00     w
February 12, 2019    Joel Wresh            Emailed defense counsel for availability to conduct
                                           rule 26f conference                                           0.1       $135.00       $13.50
February 12, 2019    Joel Wresh            Pulled and saved (17) Order granting motion to
                                           appear telephonically if parties agree on dates to
                                           client's file. Memo to file for attorney review.
                                                                                                         0.1          $0.00       $0.00     w
February 11, 2019    Alex Weisberg         Reviewed and approve JSR, advised Joel to file motion
                                           for 26f to be telephonic                                      0.2       $400.00       $80.00
February 11, 2019    Joel Wresh            Received email from attorney Weisberg regarding
                                           motion to file to appear telephonically for 26(f) and
                                           CMR to be sent to OC. Emailed drafts for approval.
                                                                                                         0.2       $135.00       $27.00
                    Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 17 of 22 PageID 299


                                                                                                       Time
      Date                  Timekeeper                             Activity                                       Hourly Rate    Charge      Waived
                                                                                                      (hours)
February 11, 2019    Joel Wresh            Received voicemail from client stating he has
                                           questions about paperwork that was recently sent to
                                           him. Saved voicemail to client's file for attorney
                                           review.                                                          0.1       $135.00       $13.50
February 8, 2019     Zac Landis            emails with defense to set 26f                                   0.1       $135.00       $13.50
February 7, 2019     Zac Landis            Pulled and saved defendant's notice of pendency of
                                           other actions, doc 15, to client's electronic file. memo
                                           to file for attorney review
                                                                                                            0.1       $135.00       $13.50
January 29, 2019     Russell S. Thompson   Settlement: (RT*) call with OC                                   0.2       $400.00       $80.00
January 28, 2019     Russell S. Thompson   Reviewed and revised draft Joint Proposed
                                           Scheduling Order                                                 0.2       $400.00       $80.00
January 28, 2019     Zac Landis            Prepared draft of case management report. To
                                           attorney for review                                              0.5       $135.00       $67.50
January 24, 2019     Russell S. Thompson   called oc and left message                                       0.1       $400.00       $40.00
January 24, 2019     Russell S. Thompson   Review: (RT) (14) Def's first amended answer;
                                           compared with original                                           0.2       $400.00       $80.00
January 24, 2019     Zac Landis            Pulled and saved first amended answer, doc 14, to
                                           client's electronic file. memo to file for attorney
                                           review                                                           0.1         $0.00        $0.00     w
January 22, 2019     Russell S. Thompson   recevied email and vm from OC                                    0.1       $400.00       $40.00
January 21, 2019     Zac Landis            Emailed defense to follow up on 26f                              0.1       $135.00       $13.50
January 18, 2019     Russell S. Thompson   Review: (RT) (13) Def's certificate of interested
                                           persons and corporate disclosure statement ‐                     0.1       $400.00       $40.00
January 17, 2019     Zac Landis            Pulled and saved defendant's certificate of interested
                                           persons and corporate disclosure, doc 13, to client's
                                           electronic file. memo to file for attorney review
                                                                                                            0.1          $0.00       $0.00     w
January 17, 2019     Alex Weisberg         Emailed Zac to prepare motion to hold 26f
                                           telephonically                                                   0.1       $400.00       $40.00
January 17, 2019     Zac Landis            Prepared draft of initial rule 26 disclosure statement.
                                           Memo to file for attorney review and revision
                                                                                                            0.5       $135.00       $67.50
January 17, 2019     Zac Landis            Prepared motion to conduct 26f conference
                                           telephonically. To attorney for review                           0.2       $135.00       $27.00
                   Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 18 of 22 PageID 300


                                                                                                     Time
     Date                  Timekeeper                            Activity                                       Hourly Rate    Charge      Waived
                                                                                                    (hours)
January 17, 2019    Alex Weisberg         reviewed and approved motion for 26f telephonically
                                                                                                          0.1       $400.00       $40.00
January 17, 2019    Zac Landis            Emailed defense for 26f conference availability. Saved
                                          correspondence to file                                          0.1       $135.00       $13.50
January 8, 2019     Alex Weisberg         Settlement call with Russ                                       0.2       $400.00       $80.00
January 8, 2019     Russell S. Thompson   Spoke with Alex re settlement and client's settlement
                                          authority before call (.2); poke with client (with
                                          associate), discussed settlement authority in class
                                          context and obtained SA (.3); had associate send
                                          email to confirm authority (.1)
                                                                                                          0.6       $400.00      $240.00
January 8, 2019     Russell S. Thompson   email correspondence with OC                                    0.1       $400.00       $40.00
January 7, 2019     Russell S. Thompson   Called client to obtain SA, lm; sent email.                     0.1       $400.00       $40.00
January 7, 2019     Russell S. Thompson   Reviewed email from OC, responded requesting
                                          information on class size and net worth
                                                                                                          0.2       $400.00       $80.00
January 7, 2019     Alex Weisberg         Received email from counsel for defense from while I
                                          was out (.1); email to RT re response and thoughts on
                                          settlement (.2)                                                 0.3       $400.00      $120.00
January 4, 2019     Russell S. Thompson   Review: [RT] Answer D1 ‐ Compare against allegations
                                          in complaint, highlight relevant portions thereof;
                                          memo to file for Initial Disclosure and discovery
                                                                                                          0.3       $400.00      $120.00
January 4, 2019     Russell S. Thompson   Order: (RT*) review (10) Interested persons order
                                                                                                          0.1       $400.00       $40.00
January 3, 2019     Russell S. Thompson   Motion: (RT) review (8) Def's motion for extension to
                                          answer ‐                                                        0.1       $400.00       $40.00
January 3, 2019     Russell S. Thompson   Review: (RT) (9) Notice of Appearance (Meltz for def) ‐
                                                                                                          0.1       $400.00       $40.00
January 3, 2019     Zac Landis            Pulled and saved notice of appearance, doc 9, to
                                          client's electronic file. created contact card for
                                          counsel and added to Amicus file. memo to file for
                                          attorney review                                                 0.2          $0.00       $0.00     w
                    Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 19 of 22 PageID 301


                                                                                                        Time
      Date                  Timekeeper                             Activity                                        Hourly Rate    Charge      Waived
                                                                                                       (hours)
 January 3, 2019     Zac Landis            Pulled and saved interested persons order, doc 10, to
                                           client's electronic file. memo to file for attorney
                                           review                                                            0.1          $0.00       $0.00     w
 January 3, 2019     Zac Landis            Pulled and saved answer to complaint, doc 11, to
                                           client's electronic file. memo to file for attorney
                                           review                                                            0.1          $0.00       $0.00     w
 January 2, 2019     Zac Landis            Pulled and saved motion for extension to answer, doc
                                           8, to client's electronic file. memo to file for attorney
                                           review and response                                               0.1         $0.00        $0.00     w
December 28, 2018    Russell S. Thompson   email from OC with bank statements, reviewed                      0.2       $400.00       $80.00
December 27, 2018    Russell S. Thompson   received email from OC (.1); Call with OC (.2)                    0.3       $400.00      $120.00
December 27, 2018    Zac Landis            Received proof of service from process server. Saved
                                           to client's file. Organized and extracted pages.
                                           Forwarded invoice to accounting. Filed summons
                                           executed via ECF.                                                 0.2          $0.00       $0.00     w
December 27, 2018    Zac Landis            Pulled and saved summons executed, doc 7, to
                                           client's electronic file                                          0.1          $0.00       $0.00     w
December 26, 2018    Russell S. Thompson   Settlement: (RT) respond to email from OC per AW's
                                           request                                                           0.1       $400.00       $40.00
December 21, 2018    Alex Weisberg         Received email from counsel for defense (.1); sent
                                           email to RT to handle (.1)                                        0.2       $400.00       $80.00
December 10, 2018    Russell S. Thompson   Order: (RT*) review 3 and 4, related cases, track, and
                                           pendency orders; note for Zac to prepare
                                                                                                             0.1       $400.00       $40.00
December 10, 2018    Zac Landis            Filed and saved complaint and initiating documents,
                                           docs 1 and 2, to client's electronic file. created
                                           contact cards for assigned judges and added to
                                           Amicus file                                                       0.2          $0.00       $0.00     w
December 10, 2018    Zac Landis            Filed and saved track notice and related cases order,
                                           doc 3, and order for pendency of other actions order,
                                           doc 4, to client's electronic file.                               0.2          $0.00       $0.00     w
December 10, 2018    Zac Landis            prepared draft related cases notice and notice of
                                           pendency of other actions. To attorney for review
                                                                                                             0.2       $135.00       $27.00
                    Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 20 of 22 PageID 302


                                                                                                     Time
      Date                  Timekeeper                             Activity                                     Hourly Rate    Charge      Waived
                                                                                                    (hours)
December 10, 2018    Alex Weisberg         Reviewed and approved related case notice (.1) and
                                           pendancy of other actions (.1)                                 0.2       $400.00       $80.00
December 10, 2018    Zac Landis            Filed notice of pendency of related cases and
                                           corporate disclosure statement via ECF                         0.1          $0.00       $0.00     w
December 10, 2018    Zac Landis            Pulled and saved Filed notice of pendency of related
                                           cases and corporate disclosure statement, docs 5 and
                                           6, to client's electronic file
                                                                                                          0.1          $0.00       $0.00     w
December 10, 2018    Zac Landis            Double checked Secretary of State website listings to
                                           ensure address for process service had not been
                                           updated or changed; contacted process server to set
                                           up service upon defendant; organized and sent all
                                           documents for service to process server via electronic
                                           mail; saved correspondence to file
                                                                                                          0.2       $135.00       $27.00
November 29, 2018    Zac Landis            Received client approval to file complaint                     0.1       $135.00       $13.50
November 29, 2018    Alex Weisberg         Reviewed file, reviewed and approved draft
                                           complaint                                                      0.3       $400.00      $120.00
November 29, 2018    Zac Landis            Printed complaint and initiating documents; created
                                           cover letter to clerk of court to accompany complaint;
                                           burned CD with initiating documents per local rules;
                                           mailed original complaint and initiating documents
                                           with appropriate copies to the court for filing with
                                           return envelope for conformed copies; sent copy of
                                           filed complaint to client with status update via
                                           electronic mail; saved correspondence to file

                                                                                                          0.5          $0.00       $0.00     w
November 28, 2018    Russell S. Thompson   Converted draft complaint to class (.3); added
                                           additional claims and facts (.4) in preparation for
                                           sending to Alex and client for approval to file
                                                                                                          0.7       $400.00      $280.00
November 28, 2018    Zac Landis            Emailed client and Alex for approval to file complaint
                                                                                                          0.1       $135.00       $13.50
                    Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 21 of 22 PageID 303


                                                                                                      Time
      Date                  Timekeeper                             Activity                                      Hourly Rate    Charge      Waived
                                                                                                     (hours)
November 27, 2019    Alex Weisberg         Discussed complaint at litigation meeting and
                                           whether to proceed as class                                     0.3       $400.00      $120.00
November 27, 2018    Russell S. Thompson   Lit‐Meeting: (RT) Discuss Draft Complaint at Litigation
                                           Meeting                                                         0.3       $400.00      $120.00
November 27, 2018    Russell S. Thompson   Admin: (RT) Install Precedent ‐ Open File Partner:
                                           Confirm current status of Defendant via Internal
                                           Database and PACER to confirm viability before filing
                                           and confirm no default judgments since signing (.3);
                                           research potential class viability via Hoovers and
                                           Buzzfile (.3); quick review local binding law for new
                                           developments (.2); prepare amicus precedent to track
                                           litigation progress and status (.1)
                                                                                                           0.9       $400.00      $360.00
November 20, 2018    Russell S. Thompson   Pre‐Litigation: (RT*) Prepare DRAFT Complaint w/
                                           Exhibits ‐ Reviewed client file, all evidence and
                                           statements; perform substantive and procedural
                                           research; prepare draft complaint; review and revise
                                                                                                           0.5       $400.00      $200.00
November 7, 2018     Russell S. Thompson   Review: new documents from client                               0.1       $400.00       $40.00
November 7, 2018     Zac Landis            Reviewed attorney assignment sheet; prepared draft
                                           of complaint; prepared exhibits; memo to attorney
                                           for review and approval                                           1       $135.00      $135.00
November 6, 2018     Russell S. Thompson   Reviewed file to determine SOL                                  0.1       $400.00       $40.00
November 5, 2018     Zac Landis            Received new documentation from client. Saved to
                                           client's file. Memo to file for attorney review.
                                                                                                           0.1       $135.00       $13.50
November 2, 2018     Zac Landis            Pre‐Litigation: Received Signed Contract ‐ moved
                                           inquiry to Signed in database; opened client's file in
                                           Amicus; created electronic file; saved client's
                                           documents to electronic file; created contact for
                                           client in Amicus.                                               0.4          $0.00       $0.00     w
November 2, 2018     Zac Landis            Confirmed/conducted Viability/Service Information
                                           Search; Organized documents; and completed
                                           summary template.                                               0.8       $135.00      $108.00
                   Case 6:18-cv-02111-CEM-DCI Document 36-1 Filed 12/26/19 Page 22 of 22 PageID 304


                                                                                                     Time
     Date                  Timekeeper                             Activity                                      Hourly Rate   Charge       Waived
                                                                                                    (hours)
November 2, 2018    Zac Landis            prepared welcome letter. to attorney for review
                                                                                                          0.2       $135.00      $27.00
November 2, 2018    Russell S. Thompson   Reviewed and approved welcome letter                            0.1       $400.00      $40.00
November 2, 2018    Zac Landis            Emailed welcome letter to client                                0.1       $135.00      $13.50
November 2, 2018    Russell S. Thompson   returned call to discuss contract, left message                 0.1       $400.00      $40.00
November 2, 2018    Russell S. Thompson   spoke, discussed claims and relation to state court
                                          matter                                                          0.3       $400.00     $120.00
October 31, 2018    Alex Weisberg         Discussed claims with Russ                                      0.2       $400.00      $80.00
October 31, 2018    Russell S. Thompson   Received initial inquiry from PNC, reviewed form and
                                          documents (.4); prepared factual summary of claims
                                          (.3); Discussed with Alex (.2); prepared contract (.1);
                                          called and left message to discuss (.1)
                                                                                                          1.1       $400.00     $440.00
                                                                                                                     TOTAL    $17,770.50
